DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner Note
This is a Non-Final Detailed Action in response to application filed on 30 September 2020. The present application claims 1-23, submitted on 30 September 2020 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delisle (U.S. Pub. No. 2004/0026008) in view of Bett (U.S. Patent No. 5,733,411).
Regarding claims 1, 6, 12, & 21, Delisle discloses a machine (see Figure 1) for creating bags from a web (2), the machine comprising: an input section (fig. 1) configured to receive the web (2); and a sealing section (26; 28) configured to impart a seal to the web (see Paragraph 0025), wherein the sealing section includes a rotary ultrasonic sealer (26; 28) having a rotating anvil (28) and a rotating horn (26); wherein the rotary ultrasonic sealer (26; 28) is configured to seal at least a portion of the web (2) to itself to thereby create the seal that at least partially forms a bag (see Paragraph 0025).; and wherein the anvil has a sealing pattern with a rounded edge.
Delisle discloses all of the elements of the current invention as stated above except for the explicit disclosure of an anvil having a sealing pattern with a rounded edge.
Bett discloses (see Figure 1 and Figure 5) ultrasonic system (8) that includes a rotary ultrasonic sealer (10; 22), having a rotating anvil (10) comprising a sealing pattern with a rounded edge thereon (see Column 11, line 18-34) and rotating horn (22). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to have modified Delisle to incorporate the disclosure of Bett to include an anvil having a sealing pattern with a rounded edge. Doing so would enable materials to be bonded or cut. The court has held that changes in shape are a matter of choice which involve only routine skill in the art. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 2, Bett discloses (see Figure 4 and Figure 9) wherein the anvil (10) has an anvil surface (45; see Figure 1) that extends around the anvil (10), and wherein a sealing pattern (44) is raised relative to anvil surface (45).
Regarding claim 3 & 15, Bett discloses (see Figure 4 and Figure 9) wherein the sealing pattern (44) has a sealing surface (46) and a side (see Figure 4B) that extends between the anvil surface (45) and the sealing surface (46), and wherein the side has a rounded end that forms the rounded edge.
Regarding claim 4, Bett discloses (see Figure 4 and Figure 9) wherein the sealing pattern (44) has a sealing surface (46) and a side (see Figure 4A-Figure 6A) that extends between the anvil surface (45) and the sealing surface (46), and wherein the side has a radius that forms the rounded edge (see Figure 9).
Regarding claim 5, Bett discloses (see Figure 4 and Figure 9) wherein the side is angled 45.0 degrees relative to anvil surface (see Figure 9).
Regarding claims 7 & 17, Bett discloses (see Figure 4 and Figure 9) wherein the dot (44) is a truncated cone (see Figure 6).
Regarding claims 8 & 18, Bett discloses (see Figure 6 and Figure 9) wherein the truncated cone (44) is one of a plurality of truncated cones (44) spaced apart along the anvil (10).
Regarding claim 9, Bett discloses (see Figure 4 and Figure 9) wherein the truncated cones (44) in the plurality of truncated cones (44) are arranged in two rows around the anvil (see Figure 6 and Figure 9).
Regarding claim 10, Bett discloses (see Figure 4 and Figure 9) wherein the truncated cones (44) in one of the two rows are staggered relative to the truncated cones (44) in the other row (see Figure 6).
Regarding claim 11, Bett discloses (see Figure 4 and Figure 9) wherein the anvil (10) has a width extending between two opposing anvil edges (38), and wherein the rounded edge of the truncated cone (44) faces one of the anvil edges (38).
Regarding claim 13, Bett discloses (see Figure 2) wherein applying ultrasonic energy includes rotating an anvil (10) with the sealing pattern (44) thereon and rotating a horn (see Column 11, line 18-34).
Regarding claim 14, Bett discloses (see Figure 4 and Figure 9) wherein the anvil (10) has an anvil surface (45) that extends around the anvil (10), and wherein the sealing pattern (44) is raised relative to anvil surface (45)
Regarding claim 16, Bett discloses (see Figure 4 and Figure 9) wherein the sealing pattern (44) has a dot with the rounded edge (see Figure 9); wherein the anvil (10) has an anvil surface (45) that extends around the anvil (10); and wherein the dot (44) is raised relative to anvil surface (45).
Regarding claim 19, Bett discloses (see Figure 4 and Figure 9) wherein the truncated cones (44) in the plurality of truncated cones (44) are arranged in two rows around the anvil (see Figure 4 and Figure 9), and wherein the truncated cones (44) in one of the two rows are staggered relative to the truncated cones (44) in the other row (see Figure 4 and Figure 9).
Regarding claim 20, Bett discloses (see Figure 4 and Figure 9) wherein the anvil (10) has a width extending between two anvil edges (38), and wherein the rounded edge of the truncated cone (44) faces one of the anvil edges (see Figure 4 and Figure 9).
Regarding claim 22, Bett discloses (see Figure 4 and Figure 9) wherein the sealing surface (46) is on the anvil (10), and wherein the sealing pattern (44) is raised relative to an anvil surface (45) of the anvil (10).
Regarding claim 23, Bett discloses (see Figure 4 and Figure 9) wherein the sealing pattern (44) has a sealing surface (46) and a side that extends between the anvil surface (45) and the sealing surface (46), and wherein the side has a rounded end that forms the rounded edge (see Figure 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                             
/ROBERT F LONG/Primary Examiner, Art Unit 3731